       Case 1:20-cv-00556-KK-CG Document 10 Filed 07/07/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SHANNON SPENCER,

             Plaintiff,

v.                                                            No. CV 20-556 KK/CG


BOARD OF COUNTY COMMISSIONERS FOR
THE COUNTY OF DE BACA, et al.,

             Defendants.

            ORDER GRANTING EXTENSION OF TIME TO FILE ANSWER

      THIS MATTER is before the Court on Defendants’ Unopposed Motion to Extend

County Defendants’ Deadline to Respond to Plaintiff’s Complaint for the Recovery of

Damages Caused by the Deprivation of Civil Rights (the “Motion”), (Doc. 7), filed July 2,

2020. In the Motion, Defendants request additional time to respond to Plaintiff’s

Complaint to facilitate early mediation. (Doc. 7 at 2). The Court, having reviewed the

Motion and noting it is unopposed, finds the Motion is well-taken and shall be

GRANTED.

      IT IS THEREFORE ORDERED that Defendants shall respond to Plaintiff’s

Complaint no later than August 6, 2020.

      IT IS SO ORDERED.


                           ______________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE
